Montgomery, J.
(dissenting). Plaintiffs brought an action of replevin against the defendants before a justice-of the peace. The declaration was the usual declaration in replevin, and the plea was the general issue. On the trial before the justice the defendants were awarded a judgment, for the return of the property replevied. The plaintiffs-thereupon removed the cause to the circuit court by writ, of certiorari, alleging as grounds of error that the justice-erred in awarding a return of the property to the defendants, upon the grounds — First, that, under the plea of the-general issue, the defendants were not entitled, under our practice,' to have judgment for a return of the property; and, second, that the sole ground upon which the justice awarded judgment of return was the failure of the plaintiffs-to make a demand before bringing suit, and therefore the-defendants were not entitled to the judgment entered. The return of the justice contains the following statement as to* the reason of entering the judgment of return:
“Said order and judgment was based upon the facts: that the said defendants were in lawful possession of the-said goods and chattels at the time of the commencement, of the said suit in replevin, and that there had been no-demand made of said goods and chattels upon the part of said plaintiffs, or any one in their behalf, before the commencement of this action.”
And further:
“That I, the said justice, decided and adjudged and entered an order and judgment in this cause that the *552defendants should have a return of the property under the pleadings in this cause, and that such judgment and determination was based solely upon the fact that there had been no demand of the goods and chattels replevied before the commencement of this action.”
It has been frequently ruled by this Court that where a party seeks to review the judgment of a justice of the peace by a writ of certiorari, and thus prevent a trial of the case upon the merits, as upon appeal, he must, at his peril, make the error in the proceedings affirmatively appear, and this Court will not aid his allegations of error by inferences. Indeed, rulings to this effect have been so frequent, and the holdings of this Court upon the subject so uniform, as to render.a citation of the cases unnecessary. 'They are familiar to every practitioner. If this test be applied to this case, it seems to me clear that the contention of the plaintiffs in certiorari that the defendants were .not entitled to a return of the property cannot be allowed. If nowhere appears by the record that the plaintiffs had the slightest interest in the property replevied. The defendants, prior to suing out the writ, were in possession. Not only this, but the justice returns that the judgment was based, not only upon the fact of failure to demand the property, but upon the further fact that the defendants mere in lawful possession of the goods and chattels at the .time of the commencement of the suit in replevin. The presumption from the defendant's possession is that he is entitled to a return of the property, and, unless the plaintiff shows that he has a better right to possession, it would be the duty of the court to order a return. The question is ruled by Steere v. Vanderberg, 90 Mich. 188. To reverse the judgment of the justice would be to determine the right in favor of the plaintiffs against the presumption, and with no affirmative showing that any proof rebutting this presumption was offered by them.
*553We think a fair construction of the statute (section 8339) 'entitles the defendant to have a return of the property on a determination in his favor under a plea of the general issue. The section provides that—
“The defendant may plead the general issue to such' declaration, which shall be in the same form as in personal actions, and shall put in issue not only the detention of the property, but also the property of the plaintiff therein and his right to the possession thereof at the time of the commencement of the suit, and under such plea the defendant may give notice of any special matter of defense to the action.”
This, we think, has been the uniform construction of this statute in this State for nearly, if not quite, a half century, and little light is afforded by the decisions of the courts of other states upon the peculiar statutes in force therein.
We think the circuit judge was right in affirming the judgment of the justice, and that his judgment should be .affirmed, with costs.
McGrath, C. J., concurred with Montgomery, J.